Citation Nr: 1201922	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  00-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for condyloma accuminata, also referred to as genital warts or a skin disability of the genital region, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was previously before the Board in December 2003 and again in February 2006.  It was most recently remanded in order to ensure compliance with the previous remand; namely, to ensure VCAA notice compliance, attempt to obtain records of private medical treatment, and afford the Veteran a medical examination.  Notice was sent to the Veteran, and a VA examination was scheduled on several occasions, although each time the Veteran either failed to appear or otherwise cancelled the examination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

There is competent and credible evidence that the Veteran has had continuing, recurrent genital warts from service to the present, and there is a current medical diagnosis for condyloma accuminata.


CONCLUSION OF LAW

The criteria for service connection for condyloma accuminata, venereal warts, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

The Board notes that the Veteran failed to appear for or canceled several scheduled VA examinations, such that the claim will be determined based on the evidence of record.  38 C.F.R. § 3.655.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that in October 1971 the Veteran was treated for having a urethral discharge and prescribed ProPen and Benemid.  He was unable to give a gram test at that time.  Several days later he was treated for the same, with the addition of a rash.  He was given ProPen, Benemid, Talc powder, and Sylnar cream.  A notation indicated "V.D. warts."  

In December 1999 the Veteran contended that he had contracted a venereal disease while in Vietnam when he first noticed small bumps or growths on his penis.  He reported that at that time he could easily scratch or pick such bumps off, and otherwise used topical creams to keep them from returning.  The Veteran reported that in 1976 he was informed by a physician's assistant at the Sepulveda VA hospital that his "rash" was venereal warts.  The Veteran indicated that ever since service he attempted to remove the warts by various means.  

VA treatment records from March 1990 show that the Veteran was reported to have a history of venereal warts.  In April 1998 (during which time the Veteran was in the process of a gender transformation from male to female, which he did not complete), the Veteran reported having had warts since he served in Vietnam, and that although he had been treated with cryotherapy, the warts recurred.  It was observed that the Veteran had a micro penis with multiple flat warts.  Chronic genital warts was assessed.  A 1998 treatment note indicated that there was a history of viral infection.  Other notes showed that the Veteran complained of venereal warts and wanted them excised.  In May 1998 it was reported that the Veteran refused to give a supervised urine sample because the Veteran was embarrassed by the number of warts in the genital area.

A December 1999 letter from Donald T. Harwick of City Clinic indicated that the Veteran had been diagnosed as having condyloma accuminata in August 1999.  Mr. Harwick also wrote that a review of the Veteran's military treatment records revealed the Veteran had been treated for a urethral discharge in October 1971, but that a gram stain had not been performed.  Mr. Harwick indicated that the service treatment records showed that the Veteran was seen several days later with a rash and received treatment including a powder.  

VA treatment records show that in April 1999 vaginal warts were observed.  A diagnosis of condyloma accuminata, genital warts, was continued in December 1999.  In August 2000 the Veteran reported having a penile rash and a similar problem in the past where a group of bumps had appeared and been treated with laser removal.  He was assessed as having recurrent condyloma accuminata.  In September 2004 numerous residual condyloma were noted on the Veteran's penile shaft.  

In an April 2000 hearing before a Decision Review Officer, the Veteran indicated that while in service, approximately ten days after having sex with a Vietnamese woman, he had a burning sensation when he urinated and his underwear had a green discharge.  The Veteran reported that he went to a medic and was told that he had contracted a venereal disease.  He indicated that he discussed a rash he had with the medic, and that the Vietnamese woman had the same, and that he was able to scratch the bumps off because they were soft.  The Veteran described how following service the bumps returned and his wife also contracted them.  He indicated that over the years he was variously treated for genital warts, but they returned stronger.  

In August 2006 and January 2007 letters, the Veteran again described his sexual encounter with a Vietnamese woman who had a "very large wart on her vagina."  The Veteran described how approximately ten days after, he noticed three or four little bumps on his penis that were soft, but hard in the middle similar to seed warts.  The Veteran reported that he picked at one and started to peel it off, but that it bled a lot such that his underwear stuck to him.  He described a burning sensation when he urinated, and how he later felt feverish.  He reported that he told another service member that his underwear were sticking to him, and that individual suggested to him that he may have contracted a venereal disease, and that he should get a shot of Penicillin.  The Veteran described how he later went to sick call where he was told to wash his genitals and change his underwear which were reportedly green and red from discharge and blood, and given a powder to treat his condition.  The Veteran reported that the following day he returned to the clinic and received a shot.  The Veteran described how following service, in 1976, his wife noticed when the bumps returned.  The Veteran informed her about what occurred in Vietnam, and his wife encouraged him to see a doctor.  The Veteran described seeing a physician's assistant at the Sepulveda VA, and being told that he had the early stages of venereal warts.  The Veteran indicated that he was not informed that genital warts were easily transmitted, and that his now ex-wife reportedly eventually contracted them.  The Veteran indicated that the warts returned approximately every two years, and seemed to come back stronger and bigger, such that he could no longer scratch them off.  The Veteran indicated that the warts were removed by a variety of methods to include burning, freezing, and cutting, but they eventually returned.  The Veteran indicated that a dermatologist used a laser to remove the warts.  This dermatologist reportedly informed him that the warts would return after periods of dormancy, because he would always have the virus.  He identified Dr. Sandhu of Lancaster, California, as the doctor who removed his warts approximately bi-yearly with a laser, and had taken photographs of the warts.  A photograph was submitted showing warts on the penile shaft.

In his September 2010 VA psychiatric examination in discussing stressor incidents, the Veteran again reported that he had contracted venereal warts from a Vietnamese woman, and that such contraction had contributed to the dissolution of his marriage.   

In summary, the Veteran has suffered from reoccurring genital warts since service.  Specifically, service treatment records referenced the Veteran's urethral discharge and rash, and there is a notation of venereal disease, genital warts.  VA treatment records show the Veteran referred to a long history of genital warts in 1990, and the Veteran has suggested that his symptoms were present since service, reoccurring every few years.  The Veteran has been treated for venereal disease-condyloma accuminata, genital warts.  His record has shown continuous reference to his symptomatology, including genital warts, and reports of various treatment to include laser removal, burning or freezing.  

The Veteran is competent to discuss his observations regarding the bumps, rash, and genital warts experienced since service.  The Veteran has consistently described his in-service sexual encounter with a woman with genital warts, and his subsequent symptomatology and treatment.  Such descriptions have been made not only at his DRO hearing and in his correspondence concerning his claim, but also in his treatment records.  As such, the Board finds the Veteran's assertions credible regarding his symptoms since service, and the Veteran's reported medical history in this case is found to hold probative weight with respect to the question of continuity of symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As such, there is at least an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the reported in-service sexual encounter with a woman with vaginal warts, and the competent and credible assertions that the Veteran struggled with reoccurring genital warts during and since service, and the competent and credible evidence regarding a diagnosis for condyloma accuminata, genital warts, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for condyloma accuminata, referred to as genital warts.  

In light of the Board's decision that the Veteran is entitled to service connection for condyloma accuminata on a direct basis, the Board need not address alternate theories of entitlement related to exposure to herbicides. 





ORDER

Service connection for condyloma accuminata is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


